Exhibit 10.2

 

Second Amendment to
Amended and Restated Limited Liability Agreement of
Colt Defense LLC

 

This SECOND AMENDMENT (this “Amendment”), dated as of March 1, 2012, to the
Amended and Restated Limited Liability Agreement, dated as of June 12, 2002, as
amended July 9, 2007 (as so amended, the “LLC Agreement”), for Colt Defense LLC
(the “Company”) is entered into by the Governing Board (the “Board”) of the
Company on behalf of the Company and the Members identified on the signature
pages hereto, representing Common Members holding greater than 50% of the voting
Equity Securities held by such Common Members in accordance with Section 14.2 of
the LLC Agreement.

 

RECITALS

 

WHEREAS, the Company desires to enter into a long term incentive plan (“LTIP”)
which provides for the issuance of a new series of Common Units on the terms
described herein (the “Class B Common Units”) and amend the LLC Agreement, to
provide for the issuance of the Class B Common Units in accordance with the
LTIP;

 

WHEREAS, pursuant to Sections 14.2 and 5.9.7 of the Company’s LLC Agreement, the
Company is required to obtain the consent of Colt Defense Holding LLC
(“C-Defense Holding”), Blackstone Mezzanine Partners II-A L.P. (“BMP”) and
Blackstone Mezzanine Holdings II USS L.P. (collectively, “Blackstone”) in
certain circumstances;

 

WHEREAS, the Company has obtained approval and consent for this Amendment from
C-Defense Holding and Blackstone, as evidenced by their signature page to this
Amendment attached hereto;

 

WHEREAS, the Board has determined that the issuance of the Class B Common Units
provided for in this Amendment is in the best interests of the Company;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                            Definitions.  Capitalized terms used but
not otherwise defined herein shall have the meanings assigned thereto in the LLC
Agreement.

 

Section 2.                            Amendment.  The LLC Agreement is hereby
amended as follows:

 

a.               Article I of the LLC Agreement is hereby amended by

 

(i) amending and restating the following definitions:

 

“Common Member” means a Member that holds one or more Common Units or Class B
Common Units.

 

--------------------------------------------------------------------------------


 

“Permitted Issuance” means (i) the issuance of Equity Equivalents as a unit
dividend or other distribution or upon any subdivision, split or combination of
all of the outstanding Units; (ii) the issuance of Equity Equivalents upon
conversion, exchange or redemption of any convertible or exchangeable securities
outstanding on the date hereof or which were issued in compliance with
Section 4.5; (iii) the issuance of Equity Equivalents to acquire Common Units or
Class B Common Units to any employee, consultant or board member of the Company
or any of its subsidiaries (in each case, other than Sciens or Blackstone or
their respective Affiliates or employees) pursuant to any equity incentive plan
approved and adopted by the Governing Board (provided, that the aggregate of all
such issuances as of the time of determination (including the proposed issuance)
shall not exceed 18,878 Units (as equitably adjusted for any distributions of
Units, in each case, on the Common Units or Class B Common Units or subdivision
or reclassification of such Common Units or Class B Common Units), provided that
the allocation of such Units between Common Units and Class B Common Units shall
be expressly authorized and determined by resolution of the Governing Board;
(iv) the issuance to any Person that is not a Member of an Affiliate of a Member
of Equity Equivalents as consideration (whether partial or otherwise) for the
purchase by the Company or any of its subsidiaries of assets, stock or other
equity securities of any Person, whether in a merger, acquisition, joint venture
or otherwise; (v) the issuance of Equity Equivalents by any of the Company’s
wholly-owned subsidiaries to the Company or any other wholly-owned subsidiary of
the Company; and (vi) the issuance of any Equity Equivalents to financial
institutions, banks or equipment lessors (in each case, other than Sciens or
Blackstone or their respective Affiliates), in connection with bona fide loans
from them to the Company or its subsidiaries.

 

(ii) inserting the following new definitions in appropriate alphabetical order:

 

“Class B Common Units” means up to 18,878 Units of the Company having identical
terms to the Common Units authorized and issued as of the date of this
Amendment; provided, that under no circumstance shall the Class B Common Units
have the rights attributed to Common Units under Section 4.2.2 or any other
voting rights hereunder.”

 

“LTIP” means the Long Term Incentive Plan entered into by the Company on
March 1, 2012.

 

b.              Article IV of the LLC Agreement is hereby amended as follows:

 

i.                  The last sentence in Section 4.1 is hereby replaced by the
following:

 

“The total number of Units of all series that the Company has authority to issue
is 1,250,000 consisting of 1,000,000 Common Units (“Common Units”), as further
described below in Section 4.2, which shall include 18,878 nonvoting Common
Units (“Class B Common Units”) as further described below in Section 4.1.3 and
250,000 Preferred Units (the “Preferred

 

--------------------------------------------------------------------------------


 

Units”), 250,000 of which are on the date of this amendment undesignated.”

 

ii.               The addition of new Section 4.1.3, describing the new series
of Class B Common Units:

 

“4.1.3                  Class B Common Units Generally.  Class B Common Units
will be a new series of Common Units under this Agreement, having all the rights
and attributes of Common Units, except for voting rights under section 4.2.2. 
In connection with any transfer, assignment or sale to a bona fide third party
purchaser after the consummation of a Qualified Public Offering approved in
accordance with this Agreement, the outstanding Class B Common Units will be
converted or exchanged into Equity Securities of the same class or series as the
securities being offered in such Qualified Public Offering (“IPO Securities”),
such that holders of the Class B Common Units will receive IPO Securities having
a value equal to the same proportion of the aggregate pre-Qualified Public
Offering value, if any, that such holder would have received if all of the
Company’s cash and other property had been distributed by the Company in
complete liquidation pursuant to the rights and preferences set forth in
Section 8.1 as in effect immediately prior to such distribution. Notwithstanding
anything in this Agreement to the contrary, the holders of the Class B Common
Units will not be considered “Members” for the purposes of Sections 3.2, 3.3.4,
3.3.5, 3.3.6, 3.3.7, 4.3.5, 4.5, 5.4. 5.5, 5.6, 5.8, 6.1.2, 6.1.3 and 12.4 and
will not be entitled to exercise the rights of Members set forth in such
Sections.

 

iii.            Section 4.3.6 is hereby amended by adding “(if they are entitled
to vote)” after “Units” the third time it appears in such Section.

 

iv.           Section 7.4 is hereby amended and restated by adding “and Class B
Common Units” after “Common Units” in the first sentence.

 

v.              Section 7.5.2 is hereby amended and restated by adding “and
Class B Common Units” after “Common Units” each time it appears in such Section.

 

vi.           Section 8.2 is hereby amended and restated by adding “and Class B
Common Units” after “Common Units” each time it appears in the first and second
sentences and by adding “and Class B Common Unit” after “Common Unit” in the
second sentence.

 

Section 3.                            Continuation.  This Amendment shall be
deemed to be part of, and a modification to, the LLC Agreement and shall be
governed by the terms of the LLC Agreement, which terms are incorporated herein
by reference, are ratified and confirmed and shall continue

 

--------------------------------------------------------------------------------


 

in full force and effect.  Except as set forth herein, the LLC Agreement shall
remain in full force and effect and not otherwise be modified or affected by the
provisions hereof.

 

Section 4.                            Counterparts.  This Amendment may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which, taken together, shall constitute one and the same instrument.

 

Section 5.                            Governing Law.  This Amendment shall be
enforced, governed and construed in all respects in accordance with the internal
laws of the State of Delaware, without giving effect to the choice of law or
conflict of law rules or laws of such jurisdiction.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound herby,
have caused this Amendment to be executed in counterparts as of the day and year
first written above.

 

 

 

COLT DEFENSE HOLDING LLC

 

 

 

By:

Sciens Management LLC, its Manager

 

By:

/s/ John P. Rigas

 

Name:

John P. Rigas

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CDH II LLC

 

By: Colt Defense Holding LLC, a manager

 

By: Sciens Management LLC, the manager of Colt Defense Holding LLC

 

 

 

By:

/s/ John P. Rigas

 

 

 

 

Name:

John P. Rigas

 

--------------------------------------------------------------------------------


 

 

BLACKSTONE MEZZANINE PARTNERS II - A L.P.

 

BY: BLACKSTONE MEZZANINE ASSOCIATES II LP, ITS GENERALPARTNER

 

BY: BLACKSTONE MEZANINE MANAGEMENT ASSOCIATES II USS LLC

 

ITS: GENERAL PARTNER

 

By:

/s/ Maria J. Beeney

 

Name:

Maria J. Beeney

 

Title:

Authorized Signatory

 

 

 

 

 

BLACKSTONE MEZZANINE HOLDINGS II USS L.P

 

BY: BMP II USS SIDE-BY-SIDE GP LLC

 

ITS: GENERAL PARTNER

 

 

 

By:

/s/ Maria J. Beeney

 

Name:

Maria J. Beeney

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

COLT DEFENSE LLC,

 

a Delaware Limited Liability Company

 

 

 

 

 

By:

/s/ Jeffrey G. Grody

 

Name:

Jeffrey G. Grody

 

Title:

General Counsel and Secretary

 

--------------------------------------------------------------------------------